Citation Nr: 1509132	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder, prior to January 6, 2009.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder, beginning January 6, 2009.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 1993.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

At the November 2014 hearing before the Board, the Veteran raised the issue of whether he was unemployable due to his posttraumatic stress disorder (PTSD).  The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been added to the title page.  The issue of TDIU is remanded to the RO and is addressed in the Remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  For the period prior to December 30, 2009, the medical evidence of record shows the Veteran's PTSD was manifested by depressed mood, irritability, insomnia, nightmares, isolation, anxiety, sad and constricted affect, memory impairment, self-medication through alcohol, exaggerated startle response, and mild anhedonia.

2.  For the period beginning December 30, 2009, the medical evidence of record shows the Veteran's PTSD was manifested by near continuous depressed mood, suicidal ideations, increased irritability and insomnia, nightmares, exaggerated startle response, difficulty concentrating, anger outbursts, isolation, anhedonia, hypervigilance, anxiety, memory loss, interpersonal familial difficulties, and increased self-medication through alcohol.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no more, prior to January 6, 2009, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an increased evaluation of 50 percent, prior to December 30, 2009, for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an increased evaluation of 70 percent, but no more, beginning December 30, 2009, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased evaluation for PTSD arises from disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

Additionally, the January 2009, November 2009, and September 2010 letters to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the January 2009 letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the November 2010 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  Additionally, the Veteran testified before the Board in November 2014.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for a higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).

The Veteran first filed a claim for PTSD in April 2008.  In an October 2008 rating decision, the RO granted the Veteran's claim of entitlement to service connection and assigned an initial 30 percent evaluation, effective April 2, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The Veteran filed a notice of disagreement in January 2009, and in June 2009, the RO assigned a 50 percent rating, effective January 6, 2009, the date the RO received the Veteran's notice of disagreement.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to January 6, 2009, and 50 percent disabling beginning January 6, 2009, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Rating Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Id. at 443.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  DSM-IV.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

Prior to January 6, 2009

In VA treatment notes from April 2008 through July 2008 the Veteran reported averaging five to six hours of sleep per night and two to three nightmares a week.  He reported his mood varied, he had good daytime energy, and he denied suicidal thoughts.  He indicated he used isolation; activities, such as working around the house; employment; and alcohol as strategies for avoiding unwanted thoughts, feelings, and memories.  Examiners reported slowed speech and a sad and constricted affect.  The Veteran's GAF scores ranged from 48 to 49.

In an April 2008 statement, the Veteran's wife indicated he had bad mood swings and that he often woke up in cold sweats in the middle of the night from nightmares.  In a January 2009 statement, the Veteran reported that his depression was affecting his family and job and that medication was not helping.

The Veteran underwent VA examinations in October 2008 and February 2009.  He reported disturbed and restless sleep, he averaged four to five hours a night and nightmares three to four times a week.  He reported some intrusive thoughts and triggers of flashbacks, isolating himself, symptoms of anhedonia, exaggerated startle response, irritability, and anger.  Examiners documented poor eye contact, flat affect, and a depressed mood.  At the October 2008 examination, he reported drinking more heavily to relax and sleep; he denied suicidal or homicidal ideations.  At the February 2009 examination, he reported that he was more forgetful, depressed most of the time, and that he had some suicidal ideations.  He reported that his marriage was rocky but that his relationships with co-workers and supervisors were good.  GAF scores ranged from 43 to 47.

In February 2009, the Veteran underwent a mental diagnostic evaluation for the Social Security Administration.  He indicated he was averaging three to four hours of sleep a night, had nightmares and flashbacks, isolated himself from others, had a poor appetite, was "snappy" with his wife and kids, and had occasional suicidal thoughts.

In June 2009, the Veteran reported daily intrusive thoughts, worsening irritability, and averaging four to five hours of sleep a night.  He denied suicidal thoughts.  In September 2009, the Veteran averaged five to six hours of sleep a night and three nightmares a week.  He indicated that he occasionally thought about hurting himself and that his irritability was causing tension in his marriage.  At both examinations the GAF score was 43.

The evidence of record demonstrates that the Veteran's psychiatric disorder more nearly approximates the criteria for a 50 percent rating prior to December 30, 2009, to include an initial 50 percent rating prior to January 6, 2009.  38 C.F.R. § 4.7 (2014).  During this time, the Veteran had a flattened affect, impairment of memory and judgment, and disturbances in motivation and mood, which are congruent with the 50 percent rating criteria.  He did not neglect his hygiene and personal appearance; he was able to maintain effective relationships with his wife, daughters, and coworkers; and his speech, although slow, was not illogical, obscure, or irrelevant.  While the Veteran's GAF scores ranged from 43 to 49, which represent serious symptoms and impairments in occupational and social functioning, GAF scores must be considered with all the other evidence of record and are not determinative when rating psychiatric disabilities.  See generally 38 C.F.R. §§ 4.126, 4.130; VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (March 31, 1995).  

The Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity; however, the Veteran was still able to function independently and did not demonstrate deficiencies in most areas, which is required for a higher 70 percent rating.  During this period, the Veteran primarily exhibited symptoms in both the 30 and 50 percent rating criteria.  Although the manifestations of his psychiatric disorder have fluctuated, the Veteran's psychiatric symptoms more nearly approximate a 50 percent rating prior to December 30, 2009, to include an initial 50 percent rating for the period prior to January 6, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411.

Beginning December 30, 2009

The Veteran underwent an additional VA examination on December 30, 2009.  He reported averaging four hours of sleep per night and nightmares three to four times a week.  The Veteran indicated he had a mostly depressed mood, intrusive thoughts, tended to isolate himself, had occasional suicidal thoughts, and that he had a decreased appetite and lost 20 to 25 pounds in the past year.  He reported that since his last examination his mood was worse and his drinking had increased; he also noted he had difficulty functioning at his job due to the side-effects of his medication.  The examiner assigned a GAF score of 46.

In a December 2009 statement, the Veteran's wife indicated his depression and PTSD were getting worse.  She documented that he continued to experience difficulty sleeping and forgot things like appointments, taking his medication, and paying bills.  She said he lost a lot of weight and that he "maybe eats once a day and it's not much then."  She indicated he didn't leave the house often, stopped participating in activities he once loved, and that his drinking had increased.

VA treatment notes from January 2010 through November 2013 documented the Veteran's key symptoms as irritability, anxiety, anhedonia, and panic.  The Veteran reported throughout this period that his "mood comes and goes" and that he had his "ups and downs."  He indicated he generally slept three to six hours a night and had two to three nightmares per week.   In June 2010, he reported nightmares four to five times per week, and in January 2012 he reported experiencing nightmares every night and that his wife would wake him up because he was calling out and thrashing in his sleep.  He indicated that he was generally irritable and depressed, experienced intrusive thoughts, had low energy and poor concentration, was forgetful, and occasionally thought about suicide.  He identified his wife as being supportive but acknowledged that they had marital difficulties.  In October 2010, the Veteran reported increased irritability and in November 2013 he reported increased exaggerated startle response and hypervigilance.  In January 2012, he reported drinking alcohol "more than he used to" and was consuming three to four drinks daily.  GAF scores ranged from 40 to 43.

At the Veteran's November 2010 VA examination, he reported that his PTSD medicine made him nauseous, sleepy, dizzy, and forgetful and that he was unable to work due to these side-effects.  He also reported his irritability and mood swings had increased over the past several months, he was more isolated and depressed, occasionally had suicidal ideations, and averaged three hours of sleep a night with nightmares three to four times a week.  He was also having more interpersonal difficulties with his wife, whom he relied on heavily because of his poor memory and concentration.  The Veteran reported he had two children who lived close by and that he saw them "fairly frequently."  He stated he would go two to three days without taking a bath or shaving and that he consumed two to three alcoholic drinks daily, with increased alcohol consumption on the weekends.  The examiner documented that the Veteran was slightly disheveled in appearance, exhibited a depressed mood and flat affect, and that his insight and judgment were poor.  The examiner characterized the Veteran's PTSD symptoms as moderate to severe and concluded that his PTSD alone did not preclude him from obtaining gainful employment.  The examiner assigned a GAF score of 43.

In an October 2011 statement, the Veteran alleged his PTSD and depression were getting worse.  He reported averaging three hours of sleep each night, experiencing nightmares, and talking and shaking in his sleep.  In September 2013, the Veteran stated he couldn't hold a job or communicate with people, "thought about killing himself often," didn't take showers or shave, couldn't remember names of "kin people," and felt that his condition was causing his marriage to fail.  In his most recent statement dated November 2013, he reported worsening nightmares, occasional suicidal thoughts, and indicated that he couldn't work and had not done so in years.

The Veteran's wife submitted a written statement in July 2014 and reported the Veteran had been struggling for "quite sometime now with his mood swings and depression stages" and that she felt his condition was getting worse.  She indicated that he had difficulty focusing, would shut down and isolate himself from loved ones, and was easily frustrated.  She noted that he didn't sleep through the night and would wake up from nightmares in cold sweats.

At the Veteran's November 2014 hearing before the Board, he testified that he averaged four hours of sleep a night, continued to have nightmares, self-medicated with alcohol, had memory loss, cried and was depressed all the time, and that the smell of smoke triggered flashbacks.  He noted that his anger outbursts and lack of affection toward his wife significantly impacted their relationship and that his outbursts made him afraid to associate with his children.  He indicated that "not being able to associate with [his family] due to [his] PTSD driving [him] crazy."  He testified that each day his wife would leave clothes out for him to wear and notes reminding him what to do; he said that if it wasn't for her, he "probably wouldn't even be here."  The Veteran also indicated that his PTSD significantly impacted his ability to seek gainful employment.  The Veteran retired from his occupation as a police officer in 2010 due to total knee replacement surgery and reported he had been unable to obtain employment since then.  He testified that the side effects of his PTSD medication, such as feeling nauseous, sick, and dizzy, affected his ability to work.  He further testified that he was disqualified from many jobs due to this medication and was specifically precluded from employment requiring him to operate a vehicle.

The evidence of record demonstrates that the Veteran's psychiatric disorder more nearly approximates the criteria for a 70 percent rating, beginning December 30, 2009, the date of the Veteran's latest VA examination, which provided the first factual evidence of manifestations that met the criteria for a 70 percent evaluation.  38 C.F.R. § 4.7.  In VA treatment notes, the Veteran consistently reported suicidal thoughts.  He acknowledged neglecting his personal hygiene and appearance and relying on his wife to assist him with activities of daily living.  Although the Veteran maintained relationships with his wife and children, he conceded difficulty showing affection toward his wife and snapping at her, and also acknowledged that he was afraid to be around his children because of his anger outbursts.  The Veteran admitted, and his wife corroborated, that his mood swings and irritability had increased and that he often isolated himself from others.  Moreover, the Veteran's GAF scores were consistent throughout the period on appeal, ranging from 40 to 43, which accurately represent the Veteran's serious symptoms and serious to major impairments in family relations, thinking, and mood.  Although the manifestations of the Veteran's service-connected psychiatric disorder have fluctuated, resolving all doubt in his favor, the Veteran's psychiatric symptoms most nearly approximate a 70 percent rating, beginning December 30, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411.

However, a rating in excess of 70 percent is not warranted.  The evidence beginning December 30, 2009, does not show that the Veteran experienced total occupational and social impairment, or that he displayed symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or significant memory loss.  Although the record reflects the Veteran had difficulty associating with his family, he was not completely socially impaired; he was able to maintain relationships with his family members and was still married to his wife.  The Veteran exhibited mild memory loss and would forget to take his medicine or pay bills, and although on one occasion he reported forgetting the names of "kin persons," he did not consistently exhibit memory loss of this degree.  While the Veteran demonstrated deficiencies in most areas, such as family relations, judgment, thinking, and mood, his character was not "grossly inappropriate," and he did not demonstrate total occupational and social impairment.  Accordingly, a rating in excess of 70 percent, beginning December 30, 2009, is not warranted.

Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is considered adequate, and no referral is required.

The Veteran's service-connected psychiatric disorder is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  When comparing this disability picture with the Veteran's PTSD symptoms contemplated by the Rating Schedule, and taking into account the Veteran's GAF scores, the Board finds that the Veteran's symptoms correspond with the disability pictures represented by the 50 percent disability rating assigned prior to December 30, 2009, and the 70 percent disability rating assigned beginning December 30, 2009.  For the period prior to December 30, 2009, the medical evidence of record shows the Veteran's PTSD was manifested by depressed mood, irritability, insomnia, nightmares, isolation, anxiety, sad and constricted affect, memory impairment, self-medication through alcohol, exaggerated startle response, and mild anhedonia. For the period beginning December 30, 2009, the medical evidence of record shows the Veteran's PTSD was manifested by near continuous depressed mood, suicidal ideations, increased irritability and insomnia, nightmares, exaggerated startle response, difficulty concentrating, anger outbursts, isolation, anhedonia, hypervigilance, anxiety, memory loss, interpersonal familial difficulties, and increased self-medication through alcohol.  Evaluations in excess of those assigned in this opinion are provided for certain manifestations of psychiatric disorders, but the medical evidence demonstrates that those manifestations are not present in this case, and that the criteria reasonably describe the Veteran's disability levels and symptomatology for the ratings assigned.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66,749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, other than the staged periods currently in effect, where the Veteran's PTSD varied to such an extent that a rating greater or less than those decided herein would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 50 percent, prior to December 30, 2009, or to an evaluation in excess of 70 percent, beginning December 30, 2009.  As the preponderance of evidence is against higher initial evaluations than those assigned in this decision, the benefit of the doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

An initial evaluation of 50 percent for PTSD, prior to January 6, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 50 percent for PTSD from January 6, 2009 to December 30, 2009, is denied.

An evaluation of 70 percent for PTSD beginning December 30, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Additional development is required before the issue of entitlement to TDIU can be adjudicated.  Specifically, the Veteran last underwent a VA examination addressing his employability in November 2010, and therefore, a new examination is required.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development has been completed, the Veteran must be afforded a VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


